Title: John Hartwell Cocke to James Madison, 22 November 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                Nov. 22d. 1827.
                            
                        
                         
                        I have just recd. a letter from Mr. Short, informing me, that Dr. Jones, before my last letter reached its
                            destination, had enterd into an engagement with the Franklin Institute which will occupy him, until the first of March,
                            and making difficulties as to our proposed mode of appointing him, which seem to me, to be quite unnecessary, and to leave
                            us at liberty, provided the Gentleman mentioned by Mr. Johnson could be procured, to enter immediately upon the duties of
                            our vacant Chair, to appoint him should the Board of Visitors think proper. But in order that you may be put in full
                            possession of the State of the Affair as regards Dr. Jones, I send you herein Mr. Shorts letter. Mr. Cabell left this
                            yesterday. He agrees with me in the opinion, that we are at liberty to make the appointment of any other person without
                            regard to what has passed with Dr. Jones provided the person so appointed will enter immediately upon the duties and
                            relieve Mr. Bonnycastle from a task, which he says he is quite unable to perform much longer. This State of things I
                            presume will make a meeting of the Board necessary in December by which time Mr. Johnson, no doubt, will be prepared with
                            the desired information as to the Gentleman referred to by him. I am Yours with high respect & Esteem
                        
                        
                            
                                John H Cocke
                            
                        
                    